                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT
                                   4                             NORTHERN DISTRICT OF CALIFORNIA
                                   5
                                        JAMES JOHN O’SHEA,
                                   6                                                     Case No. 19-cv-04563-RS (PR)
                                                        Plaintiff,
                                   7
                                                 v.                                      ORDER OF DISMISSAL
                                   8
                                        STEPHEN M. WAGSTAFFE, et al.,
                                   9
                                                        Defendants.
                                  10

                                  11

                                  12            Plaintiff has not complied with the Court’s order to perfect his application to
Northern District of California
 United States District Court




                                  13   proceed in forma pauperis (IFP). Specifically, he has not filed a Certificate of Funds, and
                                  14   a prison trust account statement showing transactions for the last six months. Accordingly,
                                  15   this federal civil rights action is DISMISSED (without prejudice) for failing to comply
                                  16   with the Court’s order and for failing to prosecute, see Federal Rule of Civil Procedure
                                  17   41(b).
                                  18            Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  19   Any such motion must contain the two documents noted above, or full payment for the
                                  20   $400.00 filing fee.
                                  21            Plaintiff’s IFP motion is DENIED as insufficient. (Dkt. No. 8.) The Clerk shall
                                  22   terminate all pending motions, enter judgment in favor of defendants, and close the file.
                                  23            IT IS SO ORDERED.
                                  24   Dated: September ___,
                                                        19 2019
                                                                                          _________________________
                                  25
                                                                                              RICHARD SEEBORG
                                  26                                                        United States District Judge
                                  27

                                  28
